Daniel, Judge.
The only question in the case submitted' *389for the decision of this Court is, whether the levy under the defendant’s attachment, in April, 1836, which was prior the date of the plaintiff’s execution, created such a lien on the land, as when condemned and sold under the writ of venditioni exponas, gave to the defendant the better title. We are of the opinion that it did. The case of Den on dem. of Amyett vs. Backhouse, 3 Murph. 63, establishes the proposition contended for on behalf of the defendant. We think that there must be a new trial.
Per Curiam. Judgment reversed.